Citation Nr: 1423068	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for psychosis, to include schizophrenia, for treatment purposes only under 38 U.S.C.A. § 1702(b).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from December 13, 1994 to January 6, 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied a claim of service connection for a psychiatric disorder, claimed as schizophrenia.  A May 2011 rating decision continued this denial and also considered whether entitlement to 38 U.S.C.A. § 1702 benefits were warranted.

In February 2014, the Veteran testified before the undersigned at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals a copy of the February 2014 hearing transcript.  The remaining documents in Virtual VA consist of various adjudicatory documents that are duplicative of those contained in the claims file or irrelevant to the issues on appeal.  Finally, the Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board initially notes that the Veteran's service entrance examination dated in September 1994 found him to be psychiatrically normal.  In the accompanying Report of Medical History, the Veteran denied a history of nervous trouble of any sort and that he had been a patient in any type of hospital.  As such, he is presumed to be sound on service entrance.  See 38 U.S.C.A. § 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Id.; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service treatment records do not document psychiatric complaints, but the Veteran's DD-214 indicates that he was discharged after 24 days of service due to a personality disorder.  During his February 2014 hearing, the Veteran testified that he was treated for depression prior to service, that he had received in-patient treatment for depression in approximately 1992, and that he was first diagnosed with schizophrenia immediately after service.  Post-service treatment records reflect a diagnosis of chronic schizophrenia beginning in 2002.  In February 2011, a VA examiner opined that it was not likely that the Veteran's schizophrenia manifested or began during service or that it was due to or related to service.  The examiner reasoned that there was "substantial evidence" that this condition predated the Veteran's entrance into service.  However, given that the Veteran was presumed sound upon entrance, the examiner must provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's current acquired psychiatric disorder, to include schizophrenia, preexisted his military service and, if so, whether there is clear and unmistakable evidence that it was not aggravated (i.e., increased in severity beyond the natural progress of the condition) during service.  In light of this deficiency, the claims file should be referred to the VA examiner for such an addendum opinion.

The record also reflects that there are outstanding treatment records.  In the February 2014 hearing, the Veteran testified that he had received treatment immediately following service from St. Elizabeth's Hospital in Washington, D.C.  A September 2002 response from St. Elizabeth Hospital indicated that they were unable to locate a record related to the Veteran; however, this particular facility was not located in Washington, D.C.  The record also contains records from St. Elizabeth's Hospital in Washington, D.C. dated between September 1999 and October 1999; such records were provided in response to a request for records dated from February 1995 to September 1997 and there is no indication that a request for records dated immediately after the Veteran's service had been conducted.  Moreover, in VA Authorization and Consent to Release Information to the VA forms (VA Form 21-4142) received in April 2011, the Veteran identified a provider in Egypt, Madden Mental Health Center, and Mercy Hospital as having treated him for his claimed acquired psychiatric disorder.  Treatment records from Mercy Hospital dated from August 2002 to November 2002 are located in the claims file but do not encompass the entire period identified by the Veteran.

Therefore, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider that has treated him for his acquired psychiatric disorder and, thereafter, such identified records, to include records from St. Elizabeth Hospital, Mercy Hospital, and Madden Mental Health Center, should be obtained for consideration in his appeal.   

Moreover, as service connection for treatment purposes is only considered if compensation is denied, the two psychiatric claims are inextricably intertwined. Should compensation be awarded, the treatment claim would become moot.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, adjudication of the Veteran's claim for service connection for psychosis, to include schizophrenia, for treatment purposes only under 38 U.S.C.A. § 1702(b) must be deferred pending the outcome of his service connection claim.  Also, while on remand, he should be provided fully compliant notice as required under applicable laws, regulations, and legal precedents, with regard to the inferred claim of service connection for psychosis for treatment purposes only under 38 U.S.C.A. § 1702(b).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents, with regard to the inferred claim of service connection for psychosis for treatment purposes only under 38 U.S.C.A. § 1702(b).

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records from St. Elizabeth's Hospital dated immediately after service, Madden Mental Health Center and Mercy Hospital, other than records dated from August 2002 to November 2002.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completing the above development, return the claims file, to include a copy of this remand, to the February 2011 VA examiner for an addendum opinion.   If the examiner who drafted the February 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

a) For each currently diagnosed acquired psychiatric disorder, did such clearly and unmistakably pre-exist the Veteran's service? 

(i) If so, is there clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service? 

If there was an increase in the severity of the Veteran's disorder(s), was such increase clearly and unmistakably due to the natural progress of the disease?

ii)  If not, is it at least as likely as not (a 50 percent or higher probability) that such disorder(s) is the result of the Veteran's military service?  The examiner should address the Veteran's contentions that the "pressure" of boot camp resulted in his acquired psychiatric disorder.

b)  For any currently diagnosed personality disorder, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

In providing the foregoing opinions, the examiner should specifically address the Veteran's entrance examination, which was negative for complaints or clinical findings related to any psychiatric disorder.

A detailed rationale for all opinions given should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



